IN THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF GEORGIA
SAVANNAH DIVISION

PERRY HATCHER,
Plaintiff,
CASE NO. CV4lS-161

V.

TOM DURDEN, JOHN ELY, LUKE
MOSES, and JOHN/JANE DOE,

Defendants.

~_/~_/~_,-__/~_/-_,_¢-_4-_,~_/-_/~_»

 

0 R D E R

Before the Court is the Magistrate Judge’s Report and
Recommendation (Doc. 6), to which objections have been
filed (Doc. 7). After a careful de novo review of the
record, the Court Concludes that Plaintiff's objections are
without merit. Accordingly, the report and recommendation
is ADOPTED as the Court's opinion in this oase. As a
result, Plaintiff’s complaint is DISMISSED WITHOUT
PREJUDICE. The Clerk of Court is DIRECTED to close this
oase.

SO ORDERED this /7""day of November 2018.

dww"*%

wILLIAM T. MOORE, JR. V
UNITED sTATEs DISTRICT coURT
soUTHERN DISTRICT oF GEORGIA

 

